      Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1984 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11        YOLANDA V.                               Case No.: 19-cv-1856-DEB
12
                        Plaintiff,                 ORDER ON JOINT MOTION
13                                                 FOR JUDICIAL REVIEW,
          v.
                                                   REVERSING DENIAL OF
14
          ANDREW SAUL,                             BENEFITS, AND REMANDING
15        Commissioner of Social Security,         FOR FURTHER PROCEEDINGS
16                      Defendant.                 [DKT. NO. 21]
17
18
19             I.    INTRODUCTION
20             On September 26, 2019, Plaintiff Yolanda V. filed a Complaint seeking judicial
21   review of a decision by the Commissioner of Social Security denying her application for
22   disability insurance benefits. Dkt. No. 1. On July 10, 2020, the parties filed a Joint Motion
23   for Judicial Review of the administrative law judge’s (“ALJ”) decision. Dkt. No. 21. For
24   the reasons set forth herein, the Court reverses the denial of benefits and remands the case
25   for further proceedings.
26   //
27   //
28   //

                                                  1
                                                                                  19-cv-1856-DEB
         Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1985 Page 2 of 8



 1           II.    PROCEDURAL BACKGROUND
 2           On October 6, 2015, Plaintiff filed an application for disability insurance benefits
 3   alleging disability beginning on February 17, 2014. AR 299–300.1
 4           The Commissioner denied Plaintiff’s claim on January 14, 2016 (AR 112–23), and
 5   on reconsideration on March 21, 2016 (AR 124–36). On May 31, 2016, Plaintiff requested
 6   a hearing before an ALJ, which was held on October 12, 2017 (AR 45–83), followed by a
 7   supplemental hearing on August 29, 2018 (AR 84–111).
 8           On September 13, 2018, the ALJ issued a decision denying Plaintiff’s claim. AR 13–
 9   43. On July 29, 2019, the Appeals Council denied Plaintiff’s request for review, rendering
10   the ALJ’s decision as the Commissioner’s final decision. AR 1–5; 42 U.S.C. § 405(h).
11   Plaintiff then filed this case. Dkt. No. 1.
12           III.   SUMMARY OF THE ALJ’S FINDINGS
13           The ALJ’s denial followed the five-step sequential evaluation process. See 20 C.F.R.
14   § 404.1520 et seq.; AR 18–35. At step one, the ALJ found that Plaintiff had not engaged
15   in substantial gainful activity since February 17, 2014, her alleged onset date. AR 18.
16           At step two, the ALJ found that Plaintiff had the following medically determinable
17   severe impairments: lumbar spine degenerative disc disease, bipolar disorder, borderline
18   personality disorder, and marijuana abuse. AR 19.
19           At step three, the ALJ found that Plaintiff did not have an impairment or combination
20   of impairments that met or medically equaled those in the Commissioner's Listing of
21   Impairments. AR 19–20.
22   //
23
24
25   1
            “AR” refers to the Administrative Record lodged on January 3, 2020. Dkt. No. 15.
     The Court’s citations to the AR use the page references on the original document rather
26   than the page numbers designated by the Court’s case management/electronic case filing
27   (“CM/ECF”) system. For all other documents, the Court’s citations are to the page numbers
     affixed by the CM/ECF system.
28

                                                   2
                                                                                  19-cv-1856-DEB
         Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1986 Page 3 of 8



 1           Before proceeding to step four, the ALJ determined that Plaintiff had the residual
 2   functional capacity (“RFC”) to perform a range of work with non-exertional limitations:
 3   “perform simple tasks that require only simple work-related decisions and involve only
 4   occasional changes in a routine work setting; occasionally interact with coworkers;
 5   occasionally be in the same area as members of the public but never have any direct
 6   interaction with a member of the public to complete a work task.”2 AR 20–21. In reaching
 7   this conclusion, the ALJ gave significant weight to the state agency psychological
 8   consultants who opined that Plaintiff did not have severe limitations and “had the mental
 9   capacity to perform simple tasks in a setting with low social demands.” AR 30, 118–20,
10   131–34. The ALJ gave little weight to treating physician Dr. Jia Mao’s assessment that
11   Plaintiff’s ability to function in a workplace setting was more limited. AR 31.
12           At step four, the ALJ concluded that Plaintiff was unable to perform her past relevant
13   work. AR 32–33.
14           Finally, at step five, the ALJ accepted the vocational expert’s testimony that a
15   hypothetical person with Plaintiff’s vocational profile and RFC could perform the
16   requirements of occupations that existed in significant numbers in the national economy.
17   AR 33–35. The ALJ, therefore, concluded Plaintiff was not disabled. AR 35.
18           IV.   STANDARD OF REVIEW
19           The Court reviews the ALJ’s decision to determine if it is supported by substantial
20   evidence and whether the ALJ applied the proper legal standards. 42 U.S.C. § 405(g);
21   DeLorme v. Sullivan, 924 F.2d 841, 846 (9th Cir. 1991). Substantial evidence is “such
22   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
23   //
24
25
     2     The ALJ also determined that Plaintiff had exertional limitations following her
26   August 26, 2016 back injury, at which point she could “perform light work, as defined in
27   20 C.F.R. § 404.1567(b) and S.S.R. 83-10,” but was limited to standing and walking for
     four hours in an eight-hour workday and must avoid heights and hazardous machinery.
28   AR 20–21.

                                                    3
                                                                                   19-cv-1856-DEB
      Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1987 Page 4 of 8



 1   Richardson v. Perales, 402 U.S. 389, 401 (1971). It is “more than a mere scintilla but less
 2   than a preponderance.” Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999).
 3         The Court “must consider the entire record as a whole and may not affirm simply by
 4   isolating a specific quantum of supporting evidence.” Ghanim v. Colvin, 763 F.3d 1154,
 5   1160 (9th Cir. 2014) (internal quotation omitted). “[I]f evidence exists to support more than
 6   one rational interpretation, [the Court] must defer to the Commissioner’s decision.” Batson
 7   v Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).
 8         V.     ISSUE IN DISPUTE
 9         The sole issue in dispute is whether the ALJ improperly discounted Dr. Mao’s
10   opinion in determining Plaintiff’s RFC. Dkt. No. 21 at 5.
11         VI.    DISCUSSION
12         The opinions of treating physicians are afforded greater weight than those of non-
13   treating physicians because their ongoing treatment relationship provides a unique
14   perspective on the patient’s condition. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)
15   (“As a general rule, more weight should be given to the opinion of a treating source . . . .”).
16   When a treating physician’s opinion is contrary to that of a non-treating physician, the ALJ
17   must provide “specific and legitimate reasons” for rejecting the treating physician’s
18   opinion that are supported by “substantial evidence” in the record. Reddick v. Chater, 157
19   F.3d 715, 725 (9th Cir. 1998). The ALJ can “satisfy the substantial evidence requirement
20   by setting out a detailed and thorough summary of the facts and conflicting clinical
21   evidence, stating his interpretation thereof, and making findings.” Id. (internal quotations
22   omitted).
23         Dr. Mao, a psychiatrist, treated Plaintiff from February 1, 2016 until April 10, 2017.
24   AR 658, 1162. On June 29, 2016, Dr. Mao completed a Medical Opinion Questionnaire in
25   which she opined on Plaintiff’s mental abilities and capacity to perform tasks necessary for
26   employment. AR 1123–25. Dr. Mao categorized Plaintiff’s capacity to perform work-
27   related tasks as follows:
28   //

                                                   4
                                                                                    19-cv-1856-DEB
      Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1988 Page 5 of 8



 1         Unlimited or       -sustain an ordinary routine without special supervision
           Very Good          -ask simple questions or request assistance
 2
 3          Good              -maintain socially appropriate behavior
                              -maintain regular attendance and be punctual with customary,
 4
                              usually strict tolerances
 5
 6          Fair              -interact appropriately with the general public
                              -adhere to basic standards of neatness and cleanliness
 7                            -understand and remember very short and simple instructions
 8                            -carry out very short and simple instructions
                              -be aware of normal hazards and take appropriate precautions
 9
10          Poor to None      -travel to unfamiliar place
                              -use public transportation
11                            -maintain attention for two-hour segments
12                            -understand and remember detailed instructions
                              -carry out detailed instructions
13                            -set realistic goals or make plans independently of others
14
15   Id.
16         The ALJ gave little weight to Dr. Mao’s opinions listed above because they were not
17   “adequately explained or supported as a longitudinal assessment” and were rendered in a
18   checklist-style form. AR 31. The ALJ also cited Dr. Mao’s inability to opine on certain
19   abilities or aptitudes and Plaintiff’s failure to consistently adhere to prescribed medications
20   as other reasons to discount Dr. Mao’s opinions. Id. Instead, the ALJ relied on the opinions
21   of the state agency consultants. AR 30. As explained below, the ALJ’s reasons for
22   discounting Dr. Mao’s opinions are not supported by substantial evidence in the record.
23         The ALJ’s conclusion that Dr. Mao’s opinions were not supported as “a longitudinal
24   assessment” (i.e., she did not treat Plaintiff for a sufficient length of time) is not supported
25   by the record. Dr. Mao began treating Plaintiff in February 2016, following Plaintiff’s
26   psychiatric hospitalizations in 2014 and 2015. AR 658. Dr. Mao reviewed Plaintiff’s prior
27   medical records and treated her on twelve occasions spanning nearly five months before
28

                                                    5
                                                                                     19-cv-1856-DEB
         Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1989 Page 6 of 8



 1   completing the Medical Opinion Questionnaire. AR 658–666, 815–846.3 Dr. Mao’s
 2   progress notes from these visits document Plaintiff’s limited concentration, mood swings,
 3   mania, increased anger, intense anxiety, depression, crying spells, low energy, periods of
 4   suicidal thoughts, failure to adhere to medication, and response to medication adjustments.
 5   AR 663–66, 819–46. Thus, the ALJ’s stated reason for rejecting Dr. Mao’s opinions (i.e.
 6   that Dr. Mao’s relationship with Plaintiff was not sufficiently longitudinal) is erroneous.
 7   Cf. Hooker v. Berryhill, 685 Fed. Appx. 568, 569 (9th Cir. 2017) (finding a treating
 8   relationship where psychiatrist and patient met three times over eight months).
 9           The ALJ also erroneously gave Dr. Mao’s opinion less weight because it was
10   rendered in a checklist-style form and was not supported by objective clinical findings.
11   AR 31. A treating physician’s use of a “check box” questionnaire cannot be discredited on
12   that basis alone when it is supported by the treatment notes and significant experience
13   treating the claimant, as was the case here. Garrison v. Colvin, 759 F.3d 995, 1013 (9th
14   Cir. 2014).
15           Additionally, although the ALJ relied on the absence of any objective clinical
16   finding by Dr. Mao “related to [Plaintiff’s] attention or concentration” (AR 31), a mental
17   health professional’s assessment should not be rejected simply for a lack of objective
18   clinical findings. Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). The nature of
19   psychiatry dictates that “diagnosis will always depend in part on the patient’s self-report,
20   as well as on the clinician’s observations of the patient.” Id. (citing Poulin v. Bowen, 817
21   F.2d 873, 874 (D.C. Cir. 1987) (“[U]nlike a broken arm, a mind cannot be x-rayed.”)).
22   Here, Dr. Mao’s progress notes indicate that, in addition to Plaintiff’s psychiatric
23   hospitalizations, Plaintiff displayed a limited attention span and concentration on multiple
24
25
     3
           On July 13, 2016, following Dr. Mao’s completion of the Medical Opinion
26   Questionnaire, Plaintiff was hospitalized again for psychiatric treatment. AR 856. Dr. Mao
27   saw Plaintiff shortly after her release and continued to treat Plaintiff for another ten months.
     AR 1070–1107, 1146–1164. Dr. Mao’s progress notes from this time period are consistent
28   with her opinions in the June 2016 Medical Opinion Questionnaire June 2016. Id.

                                                    6
                                                                                     19-cv-1856-DEB
      Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1990 Page 7 of 8



 1   occasions and “her overall illness has never achieved a period of consistent stability.”
 2   AR 658, 823.
 3         The ALJ’s reliance on Dr. Mao’s inability to assess “10 out of the 25 work-related
 4   abilities and aptitudes listed on this form” does not support discounting her opinions
 5   regarding other abilities. Belanger v. Berryhill, 685 F. App’x 596, 599 (9th Cir. 2017) (“[I]t
 6   would be counterproductive to discard a physician’s opinion because she declines to
 7   evaluate the capacities of a patient with which she is not familiar.”).
 8         The ALJ further found that Plaintiff’s “failure to follow treatment recommendations
 9   demonstrates a possible unwillingness to do what is necessary to improve her condition …
10   [and] may also be an indication her symptoms are not as severe as she purports.” AR 23,
11   31. This finding ignores Dr. Mao’s assessment that Plaintiff’s failure to comply with
12   medication is due to her inability to recognize the severity of her illness. AR 664, 816, 822,
13   1163 (Dr. Mao’s treatment notes explaining that Plaintiff has a history of noncompliance
14   with medication due to “limited understanding of her diagnosis”); see also Garrison, 759
15   F.3d at 1018 n. 24 (“[W]e do not punish the mentally ill for going off their medication
16   when . . . [such departures are] part of claimant’s underlying mental afflictions.”).
17         VII. CONCLUSION
18         The ALJ’s reasons for rejecting Dr. Mao’s opinions are not supported by substantial
19   evidence in the record. Remand is warranted where additional administrative proceedings
20   could remedy defects in the decision. Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984).
21   The Court believes this is a case where additional administrative proceedings could remedy
22   the defects in the ALJ’s decision. See Marsh v. Colvin, 792 F.3d 1170, 1173 (9th Cir. 2015)
23   (remanding for further administrative proceedings where ALJ improperly rejected a
24   treating physician’s opinion).
25   //
26   //
27   //
28   //

                                                   7
                                                                                   19-cv-1856-DEB
      Case 3:19-cv-01856-DEB Document 23 Filed 03/10/21 PageID.1991 Page 8 of 8



 1          For the foregoing reasons, the Court reverses the denial of benefits and remands this
 2   matter for further administrative proceedings.
 3         IT IS SO ORDERED.
 4   Dated: March 10, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  8
                                                                                 19-cv-1856-DEB
